internal_revenue_service number release date index number ----------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----- ---------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc intl b02 plr-119705-11 date date ty -------- ty -------- legend applicant fc date date year year year year year year year year x ----------------------------------- ---------------- ---------------------------------- -------------------------- -------------------- ------- ------- ------- ------- ------- ------- ------- ------- --------------- plr-119705-11 y m firm q firm r firm s --------------- ----- -------------- ---------------------------------- ---------------------------------------- dear ---------------- this is in response to a letter dated date submitted by applicant’s authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for applicant to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to applicant’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of applicant by its authorized representatives and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts applicant is a u s limited_partnership on date of year applicant invested in fc via an offering of private_placement shares obtaining approximately x ownership of fc the investments in fc were made in part through wholly owned u s llcs held by applicant which are treated as disregarded entities for u s federal_income_tax purposes in addition there have been subsequent offerings by fc in which applicant has not participated and as a result of the dilution of its initial investment applicant’s collective ownership_interest in fc was reduced to approximately y as of year-end year which was the last year during which fc satisfied the asset or income test for pfic status under sec_1297 of the code since date in year applicant has held fc as a side pocket investment side pocket investments are investments that applicant intends to acquire and hold for an extended period of time applicant tracks the partners’ share of gains and losses on plr-119705-11 these investments separately from other investments in their portfolios that may be more liquid the partners in applicant are deemed to own a fixed percentage of each side pocket investment based on such partner’s ownership_interest in applicant at the time that the side pocket is created the partners’ interests remain unchanged until the side pocket is closed regardless of the partner’s ownership_interest in the partnership a new and distinct side pocket is created if there are subsequent investments in a security that is already subject_to an existing side pocket arrangement partners investing in a partnership subsequent to the establishment of the side pocket arrangement are not invited to participate in the existing side pocket arrangement the side pocket is closed when the securities in it are sold the gain_or_loss on the investments is allocated to the side pocket partners based on the underlying ownership percentages pursuant to applicant’s partnership_agreement items of income deduction gain and loss are allocated to each partner participating in the side pocket arrangement based on such partner’s respective interest in the side pocket investment for sec_704 gaap and tax purposes such items are not allocated to any partner of applicant that does not participate in the side pocket arrangement eg partners that invested in applicant after date of year applicant’s financial statements include a definition of side pocket investments fc has not made distributions to its shareholders since applicant acquired fc in year fc is a foreign_corporation that actively develops and uses specialized technology to recover drillable oil from oil sands fc employs approximately m people who are engaged in this activity or perform management and administrative functions associated with it according to publicly available information including fc’s securities filings fc generally does not engage in investment activities with the exception of short-term investment of working_capital pending its deployment however substantial amounts of working_capital are required in the early years of the type of business engaged in by fc fc apparently met the asset test for pfic classification under sec_1297 in its year tax_year and thus qualified as a pfic when applicant acquired fc in year fc continued to qualify as a pfic through its year tax_year the offering materials received by applicant’s management company with respect to the initial investment in fc did not indicate that fc was a pfic applicant and its management company considered fc to be engaged in an active business and had no reason to believe that fc qualified as a pfic for year through year tax years applicant’s management company engaged three advisors for tax_return preparation services for applicant firm q for year sec_2 and firm r for year and firm s for year sec_5 through these firms employ experienced tax professionals and were engaged to prepare applicant’s partnership income_tax returns the firms advised applicant with regard to u s federal_income_tax matters regarding applicant’s operations and investments including applicant’s ownership of plr-119705-11 fc applicant relied on the firms to provide advice with respect to filing and reporting requirements in general as well as any elections or statements that would be necessary to elect specific tax treatment in june of year applicant learned that there would be an initial_public_offering of fc’s stock and applicant analyzed fc for tax purposes as part of the tax due diligence for the sale of a foreign security at that time applicant’s management company tested the pfic status of fc as part of the tax review of the investment pending its ultimate disposition and concluded that fc may have been a pfic beginning in year due to the fact that greater than percent of fc’s assets in year consisted of cash a passive_asset based on the initial analysis applicant’s management company engaged firm s on applicant’s behalf to evaluate fc’s pfic status and to advise on the u s federal_income_tax consequences of fc’s potential pfic status upon reviewing the financial statements of fc firm s determined that fc might qualify as a pfic under sec_1297 for year through year with respect to applicant based on firm s’s determination regarding the potential pfic status of fc applicant requested firm s to begin the process of preparing a private_letter_ruling request applicant has submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef elections by the election due dates including the roles of its management company and firms q r and s applicant represents that it provided information regarding the ownership and financial data of fc to the firms and to applicant’s management company applicant represents that in the relevant years fc was not identified as a pfic and applicant did not receive any advice regarding the availability of a qef election with respect to fc applicant has entered into a closing_agreement with the commissioner that requires applicant to pay an amount sufficient to eliminate any prejudice to the united_states government as a consequence of the inability to file an amended_return further applicant has agreed to file an amended_return for each of its subsequent taxable years affected by the retroactive election if any applicant represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested applicant requests the consent of the commissioner to make a retroactive qef election with respect to fc under sec_1_1295-3 retroactive to year and effective for all subsequent years law plr-119705-11 sec_1295 of the code provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii under sec_1_1293-1 shareholders owning stock of a qef by reason of an interest in a partnership take into account the sec_1293 inclusions with respect to the qef shares owned by the partnership under the rules applicable to inclusions of income from the partnership conclusion plr-119705-11 based on the information submitted and representations made with applicant’s ruling_request we conclude that applicant has satisfied sec_1_1295-3 accordingly consent is granted to applicant to make a retroactive qef election with respect to fc for year provided that applicant complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election we will accordingly approve a closing_agreement with the applicant with respect to those issues affecting its tax_liability on the basis set forth above the necessary closing_agreement for taxpayer has been prepared in triplicate and is enclosed in pursuance of our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell branch chief international cc
